Electronically Filed
                                                           Supreme Court
                                                           SCWC-XX-XXXXXXX
                                                           31-OCT-2022
                                                           11:36 AM
                                                           Dkt. 6 ODAC


                            SCWC-XX-XXXXXXX
             IN THE SUPREME COURT OF THE STATE OF HAWAIʻI

                           STATE OF HAWAIʻI,
                    Respondent/Plaintiff-Appellee,
                                  vs.
                               HUGO HEMA,
                    Petitioner/Defendant-Appellant.

          CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
                (CAAP-XX-XXXXXXX; 1CPC-XX-XXXXXXX)
         ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
(By: Recktenwald, C.J., Nakayama, McKenna, Wilson, and Eddins, JJ.)

             Petitioner/Defendant-Appellant Hugo Hema’s Application

 for Writ of Certiorari, filed on September 20, 2022, is hereby

 rejected.

             DATED: Honolulu, Hawaiʻi, October 31, 2022.

                                 /s/ Mark E. Recktenwald

                                 /s/ Paula A. Nakayama

                                 /s/ Sabrina S. McKenna

                                 /s/ Michael D. Wilson

                                 /s/ Todd. W. Eddins